Citation Nr: 0008459	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for skin cancer and actinic 
keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 1999, the Board remanded this issue for further 
development.  The case has returned to the Board for 
appellate review.


FINDING OF FACT

The claim of entitlement to service connection for skin 
cancer and actinic keratosis is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
cancer and actinic keratosis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  A February 1998 statement from the VA Records 
Management Center in St. Louis, Missouri, indicated that the 
veteran's original claims file could not be located and that 
a reconstructed claims file was enclosed.  An April 1998 
statement from the NPRC indicated that there were no medical 
records on file for the veteran and that a fire may have 
destroyed them in 1973.  It was also reported that there were 
no records from the Surgeon General's Office available.  
Thus, although it is unfortunate that any service medical 
records, which may have once existed, are no longer available 
the claim may be considered on the basis of the available 
record.

The veteran is seeking service connection for squamous cell 
carcinoma of the skin.  He contends that his skin problems 
that were first diagnosed in the 1990s are the result of his 
"over-exposure" to the sun during his service in Panama 
during World War II.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to them and there is no duty to assist him 
with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from skin cancer, he 
has not submitted competent evidence to establish that this 
disability is due to service to include inservice sun 
exposure.  As the veteran has submitted no medical evidence 
that his skin cancer is in any way due to service, the second 
prong of Caluza is not satisfied.  It follows that the third 
prong also is not satisfied.  As such, service connection for 
skin cancer due to sun exposure in service must be denied.

In the absence of medical evidence to show that the veteran's 
skin cancer is due to service, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection on this basis.  Hence, without competent evidence 
that the veteran's skin cancer is linked to service, this 
claim must be denied as not well grounded.  Epps.

With respect to the veteran's testimony that he developed 
skin cancer as a result of sun exposure in service, the Board 
notes that, while he is certainly capable of providing the 
testimony offered in August 1998, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Even though there 
are no service medical records available, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his current disorder is in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

The veteran's representative contends in the March 2000 
written brief presentation that this case should be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) because 
the RO did not follow the instructions set out in the Board's 
June 1999 Remand.  Specifically, the representative contends 
that the RO did not attempt to inform the veteran of the 
decision pursuant to the Board's Remand instructions.  

The Board acknowledges that it remanded this issue in June 
1999 for additional development pursuant to 38 U.S.C.A. 
§ 5103(a) (West 1991).  In the Remand, the Board noted that 
the veteran had testified that his private physician had told 
him that his skin cancer and actinic keratosis could be 
related to his reported over-exposure to the sun during 
service.  According to the hearing transcript, the hearing 
officer informed him that he must provide this evidence to 
VA.  Therefore, the Board remanded the case to allow the 
veteran to submit this evidence.  

Subsequently, in an August 1999 correspondence the RO issued 
a copy of NA Form 13055 for him to complete and submit to the 
RO.  The RO also requested in the correspondence that he 
submit the private medical evidence mentioned above.  The 
record indicates, however, that he has failed to submit the 
NA Form 13055 and the requested medical evidence.  The 
representative appears to contend that the veteran never 
received the RO's August 1999 correspondence or a copy of the 
June 1999 Remand.  In this regard, though, "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Gold v. Brown, 7 Vet. App. 315 
(1995).  The Board notes that the representative has not 
provided any evidence that either VA failed to issue or the 
United States Postal Service failed to deliver the RO's 
August 1999 correspondence or a copy of the June 1999 Remand.  
Hence, the Board finds that the veteran has not provided 
clear evidence to the contrary that he did not receive the 
RO's August 1999 correspondence, or a copy of the June 1999 
Remand.

Therefore, in the absence of "clear evidence to the 
contrary," the Board must presume that the veteran received 
the RO's August 1999 correspondence and a copy of the June 
1999 Remand.

Furthermore, the Board finds that there is no duty to develop 
this issue further because, if a claim is not well grounded, 
the Board lacks the jurisdiction to reach the merits of the 
underlying claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
It is a well established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); FW/PBS, Inc. v. Dallas, 493 U. S. 215, 230-
31 (1990).  "[J]urisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Therefore, the Board is not 
precluded from finding that the veteran's claim for service 
connection for skin cancer and actinic keratosis is not well 
grounded at this time, and that no further development 
pursuant to the June 1999 Remand is required.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for skin cancer and actinic keratosis is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


